DETAILED ACTIONS

         Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant's Remarks filed on March 4, 2022 and IDS filed on February 23, 2022  are acknowledged.  
2.2.	No amendments to Claims have been made. Thus, Claims 3-4, 6 and 8-15 have been withdrawn.  Claims 1, 2, 5 and 7 are active.
3.	 Rejections over Prior art utilized in preceding Office action are maintained. Consequently, it is appropriate to make instant Action Final.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4. 	Claims 1, 2, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wagenblast et al (US 2014/0076397) in view of Burgess et al " Chain Mobility, Thermal, and Mechanical Properties of Poly(ethylene furanoate) Compared to Poly(ethylene terephthalate)",  2014 – reference of Record. 
4.1.	Regarding Claims 1, 2, 5 and 7 Wagenblast disclosed Color converters comprising polymeric matrix and organic fluorescent dye, wherein polyesters, for example, PET (polyethylene terephthalate) or other similar terephthalate based polyesters are " suitable" materials to use as polymeric matrix. ( see Abstract, [0053],[0054] and [0058]). Note that particularly preferred (see [0038]) are perylene are embedded in polymeric matrix. (see [0054]).  
4.2.	Wagenblast also teaches that Color converters should include barrier materials with low permeability to oxygen, which obviously will reduce oxidation of dyes and/or other materials present in Color converts during life of devices, for example LED, due to heat generation (see [0001], [0003],[0012] in order to prolong life of color convertors.
	Wagenblast   also teaches that preferred suitable barrier materials are polyesters, including PET (see [0086]).
4.3.	Therefore, Wagenblast disclosed similar Color converter, which comprises PET (or similar polyester) as matrix material with barrier ability in order to limit permeation of oxygen, and same perylene bisimide organic fluorescent compounds as claimed by Applicant, but silent regarding use of PEF (polyethylene furanoate or poly( ethylene-2,5-furandicarboxylate) as elected by Applicant.
4.4.	However, it is well known that PEF has better barrier properties than PET with respect to oxygen permeability. For instance:
	Burgess teaches that "Poly(ethylene furanoate) (PEF), the furan-derived analogue to poly(ethylene terephthalate) (PET), can provide a fully biosourced alternative to PET with greatly improved barrier properties and attractive
thermal and mechanical properties." and "Poly(ethylene furanoate) (PEF), a biosourced polyester derived from 2,5-furandicarboxylic acid, exhibits improved mechanical
properties, reduced oxygen permeability, a higher glass transition temperature". –see Abstract, Conclusion page 1390.
Therefore, it would be obvious to one of ordinary skill to use PEF instead of PET   per guidance of Burgess in Color converter composition disclosed by Wagenblast due to obvious benefits: better barrier properties, higher Tg and fully biosourced alternative to PET.
5.	Claims 1, 2, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over  Lub  et al ( US 2015/0372240) as evidenced by Wagenblast et al ( US 2014/0076397) and  in view of Burgess et al " Chain Mobility, Thermal, and Mechanical Properties of Poly(ethylene furanoate) Compared to Poly(ethylene terephthalate)",  2014 – reference of Record. 
5.1.	Regarding Claims 1,2,5 and 7 Lub disclosed Lightning device, comprising light converter (see Abstract, [0010],[0024])  which comprises matrix and organic luminescent material, embedded in a polymeric matrix comprising PET – see [0045],  of the perylene type – this read on Applicant's Color converter due to presence same materials as required by Applicant's Claim 1( see below). Regarding matrix Lub disclosed that (see [0146]) PET (polyethylene terephthalate) is preferable matrix material. Regarding organic luminescent materials see Lub Fig.2 A to Fig.2J and also Fig.4A and Fig.4B. Note that all organic compounds on Fig.2 (A-J) and Fig.4 ( A and B)  are same perylene bisimide  organic fluorescent dyes according to  Applicant's Formula B(XIII) as elected by Applicant. 
5.2.	Therefore, Lub disclosed similar Color converter, which comprises PET (or similar polyester) as matrix material and same perylene bisimide organic fluorescent compounds embedded in polymeric matrix as claimed by Applicant, but silent PEF (polyethylene furanoate or poly(ethylene-2,5-furandicarboxylate) as elected by Applicant.
5.3.	However, it is well known that PEF has batter barrier properties than PET with respect to oxygen permeability, which is important for Color (Light) converter as known in the art ( see evidenced by Wagenblast et al ( US 2014/0076397) as explained in paragraph 4 above). 
5.4.	Burgess teaches that " Poly(ethylene furanoate) (PEF), the furan-derived analogue to poly(ethylene terephthalate) (PET), can provide a fully biosourced alternative to PET with greatly improved barrier properties and attractive
thermal and mechanical properties." and " Poly(ethylene furanoate) (PEF), a biosourced polyester derived from 2,5-furandicarboxylic acid, exhibits improved mechanical
properties, reduced oxygen permeability, a higher glass transition temperature". –see Abstract, Conclusion page 1390.
5.5.	 Therefore, it would be obvious to one of ordinary skill to use PEF instead of PET   per guidance of Burgess in Color converter composition disclosed by Lub due to obvious benefits: better barrier properties, higher Tg and fully biosourced alternative to PET.
Response to Arguments
6.	Applicant's arguments filed March 4, 2022   have been fully considered but they are not persuasive.
6.1.	Applicant's arguments regarding Claims 1, 2, 5 and 7 rejected under 35 U.S.C. 103 as being unpatentable over   Wagenblast or Lub in view of Burgess based on alleged deficiency of combination of references because according to Applicant : "  the Burgess reference is nonanalogous art, both as to the Wagenblast and Lub reference, as well as to the instantly claimed invention. While both Wagenblast and Lub are drawn to light converters, while Burgess describes polymers for use in beverage packaging. Burgess at 1383, Introduction, first paragraph. The properties discussed in the Burgess reference are necessarily those desired for beverage packaging materials, and there is no disclosure of any other potential uses.".
6.2.	In response for this argument note that Burgess directed to fundamental analysis of the difference between PET and PEF with respect to mechanical and barrier properties: " Polyesters synthesized from 2,5-furandicarboxylic acid (FDCA) have received recent attention due to improved performance over PET coupled with the potential for fully renewable sourcing. Poly (ethylene furanoate) (PEF), which
is the direct furan analogue to PET, is the primary focus of this work." 
	Therefore, even though Burgess mention application of PET for packaging  " While PET has met many of the current global packaging needs, high oxygen transmission rates coupled with the use of petroleum-derived terephthalic acid (TA) limit effectiveness for oxygen-sensitive beverages and environmental sustainability, respectively", nowhere Burgess specifically stated that PEF can only used in packaging application or specifically exclude any other uses , including " color converter" application. 
To the contrary of Applicant's argument Burgess specifically stated that PEF is similar to PET but  has significantly better barrier properties with respect to transition of oxygen – same problem which was identified by Wagenblast : "  Color converters should include barrier materials with low permeability to oxygen, which is obviously will reduce oxidation of dyes and/or other materials present in Color converts during life of devices, for example LED, due to heat generation (see [0001], [0003],[0012] in order to prolong life of color convertors". Therefore, it is clear that Burgess provide teachings for one of ordinary skill in the art how to solve same problem what was identified by Wagenblast. Therefore, Burgess is not only " reasonably pertinent to the particular problem faced by the inventor. In re Bigio, 381 F.3d at 1325, but also provide simple and effective solution to solve this problem by replacing PET with very similar polyester as PEF, which is also provide additional benefits of better barrier properties, higher Tg and fully biosourced alternative to PET.
	Therefore, at least for reasons above, all Applicant's arguments were found unpersuasive and Rejections over combination of Wagenblast or Lub with Burgess are maintained. 
Conclusion
7.1.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see PTO-892 attached.  Note that References cited on PTO-892 are English language equivalents of References cited on IDS filed by Applicant on March 4, 2022. 
7.2.			THIS ACTION IS MADE FINAL. 
 Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763       


/FRANCES TISCHLER/Primary Examiner, Art Unit 1765